UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6445


CHARLIE LOUIS JONES,

                Petitioner – Appellant,

          v.

ERIC WILSON,

                Respondent – Appellee,

          and

PETERSBURG FEDERAL CORRECTIONAL COMPLEX,

                Respondent.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:14-cv-00020-CMH-IDD)


Submitted:   July 7, 2015                    Decided:    July 13, 2015


Before MOTZ and    GREGORY,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charlie Louis Jones, Appellant Pro Se. Dennis Carl Barghaan,
Jr., Assistant United States Attorney, Alexandria, Virginia, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Charlie    Louis    Jones,      a   federal      prisoner,      appeals      the

district court’s order denying relief on his 28 U.S.C. § 2241

(2012)   petition.       We   have   reviewed        the    record   and   find   no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.        Jones v. Wilson, No. 1:14-cv-00020-CMH-

IDD (E.D. Va. Mar. 30, 2015).                We grant leave to proceed in

forma pauperis and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument       would    not    aid   the   decisional

process.

                                                                           AFFIRMED




                                         3